Citation Nr: 0915101	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-36 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Whether a January 30, 1981 rating decision that denied 
service connection for bilateral hearing loss contained clear 
and unmistakable error (CUE).

2.  Whether new and material evidence to reopen a claim for 
service connection for left ear hearing loss has been 
received.

3.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
November 1954.   

A claim for service connection for left ear hearing loss was 
previously denied by the RO in January 1981. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1987 letter in which the RO denied the Veteran's 
petition to reopen a claim for service connection for left 
ear hearing loss.  In March 1987, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in September 2005, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 2005.

In the January 2009 supplemental SOC (SSOC), the RO addressed 
the claim for service connection for left ear hearing loss on 
the merits.  However, regardless of the RO's actions, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  As the Board must first decide whether new and 
material evidence to reopen the claim has been received-and, 
in view of the Board's favorable decision on the request to 
reopen-the Board has characterized this appeal as 
encompassing the last two matters set forth on the title 
page.  

In August 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In June 2007, the Board remanded the appeal to the RO (via 
the Appeals Management Center (AMC)) for further action.  As 
the Board then explained, the record raised questions as to 
whether CUE was contained in a January 1981 rating decision 
in which the RO denied service connection for bilateral 
hearing loss. 

In a July 2008 rating decision ,the RO found no CUE in the 
January 1981 rating decision.  In October 2008, the Veteran 
filed an NOD.  An SOC was issued in January 2009, and the 
Veteran filed a substantive appeal (via a VA Form 9) in 
February 2009.  In the February 2009 Form 9, the Veteran 
asked that the Statement of Accredited Representative in 
Appealed Case issued earlier that month-which addressed the 
CUE claim, as well as the claim for service connection for 
left ear hearing loss-stand as current.  

The Board's decision addressing whether a January 30, 1981 
rating decision that denied service connection for bilateral 
hearing loss contained CUE, and the petition to reopen the 
claim for service connection for left ear hearing loss, is 
set forth below.  The claim for left ear hearing loss, on the 
merits, is addressed in the remand following the order; that 
matter is being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.  

2.  In a January 30, 1981 rating decision, the RO denied 
service connection for bilateral hearing loss.  Although 
notified of the denial in a February 1981 letter, the Veteran 
did not initiate an appeal.  

3.  The Veteran has not established, without debate, that the 
correct facts, as then known, were not before the RO at the 
time of the January 30, 1981 rating decision, or that the RO 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time.

4.  New evidence added to the record since the January 1981 
rating decision, when considered by itself or with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The RO's January 30, 1981 rating decision in which the RO 
denied service connection for bilateral hearing loss is not 
shown to involve CUE.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.105 (2008).

2.  The January 1981 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

3.  As evidence pertinent to the claim for service connection 
for left ear hearing loss, received since the RO's January 
1981 denial, is new and material, the criteria for reopening 
the claim for service connection for left ear hearing loss 
are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect for claims prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  

As noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has 
the burden of establishing such error on the basis of the 
evidence then of record.  Id.  

Considering the record in light of the above, and in view of 
the Board's decision to reopen and remand the claim for 
service connection on the merits, further discussion of any 
VA notification or development duties owed the Veteran in 
connection with this appeal is unnecessary.

II. Analysis

A. CUE

The Veteran was separated from service in November 1954 and 
filed an application in January 1981, claiming that VA 
benefits should be awarded for bilateral hearing loss.  In a 
January 30, 1981 rating decision, the RO denied service 
connection for bilateral hearing loss.  In denying the 
Veteran's claim, the RO noted that service treatment records 
were negative for hearing loss.  Based on these findings, the 
RO concluded, in the January 1981 rating decision, that 
service connection for bilateral hearing loss was not 
warranted.  

In a letter dated February 9, 1981, the RO informed the 
Veteran of the denial of his claim and of his appellate 
rights.  The Veteran did not initiate an appeal with the 
January RO decision and it became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200 (2008).

At the Veteran's August 2006 personal hearing, the Veteran's 
representative maintained that the January 1981 rating 
decision denying service connection for bilateral hearing 
loss contained CUE, contending that the record clearly 
contained evidence showing treatment for hearing loss that 
predated the Veteran's left ear surgery.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In determining whether a prior determination involves CUE, 
the United States Court of Appeals of Veterans Claims (Court) 
has established a three-prong test.  The three prongs are: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than simple disagreement on how the facts were weighed or 
evaluated), or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to a 
final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo, 6 Vet. 
App. at 43-44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed on a claimant who seeks to establish 
prospective entitlement to VA benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Here, the Veteran's allegation 
simply does not meet the criteria noted above. 

The Board notes that at the time of the January 1981 rating 
decision, as well as today, the governing legal authority 
provided that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (previously 
numbered § 310); 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

As this is a CUE case, the record as it stood in January 1981 
is frozen.  At the time of the January 1981 rating decision, 
the evidence of record consisted of service treatment records 
and evidence of post service hearing loss.  The RO denied the 
claim based upon a finding that hearing loss was not shown in 
service and thus the post service hearing loss was not 
attributable to service.  

In reviewing the evidence of record at the time of the 
January 1981 decision, the Board concludes that there was no 
CUE.  The Veteran's current assertions relate to evidence 
developed after the January 1981 decision.  For background 
purposes, the Veteran underwent left ear surgery in 1987.  In 
a June 2004 medical record, an audiologist diagnosed left ear 
hearing loss and attributed it to the 1987 ear surgery, which 
ignored the fact that there was evidence of post service left 
ear hearing loss prior to the 1987 surgery.  In his current 
claim alleging CUE, the Veteran is attacking the June 2004 
audiologist's medical opinion, which clearly was not part of 
the record in 1981.  Under these circumstances, the Board 
finds that the Veteran has simply not established, without 
debate, that the correct facts, as they were then known, were 
not before the RO, or that the RO ignored or incorrectly 
applied the statutory and regulatory provisions applicable at 
the time of the January 1981 rating decision.

B. New and Material Evidence

As noted above, the evidence of record at the time of the 
January 1981 RO decision that denied the Veteran's claim for 
service connection for bilateral hearing loss consisted of 
service treatment records, which did not show hearing loss 
during the Veteran's active duty service.  The basis for the 
RO's January 1981 denial was that the evidence did not show 
hearing loss related to service. 

Also noted above, the Veteran did not appeal the January 1981 
RO decision.  The RO's January 1981 decision is therefore 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board points out that the RO received an application to 
reopen his claim for service connection for left ear hearing 
loss was received in January 1987.  While the RO took some 
action on the claim, the record suggests that this claim may 
have been pending since January 1987.  To give the Veteran 
every consideration in this regard, the Board will consider 
the criteria applicable to petitions to reopen filed prior to 
August 29, 2001.  This version of  38 C.F.R. § 3.156(a) 
provides that new and material evidence is evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Pertinent evidence added to the claims file since January 
1981 includes VA and private medical records, transcripts 
from a personal hearing, and statements from the Veteran's 
family, friends, and comrades.  In this regard, in a 
statement received in May 1987, the Veteran's sister relayed 
that after his discharge the Veteran was hard of hearing and 
would get dizzy spells.  Friends of the Veteran, who knew him 
both before and after service, submitted similar statements 
and noted that his hearing appeared to be good prior to 
service.  A December 2008 report from an audiologist 
acknowledges that the Veteran had high frequency loss of 
sensitivity in the left ear in February 1959; however, as 
there were no prior audiometric data to compare the February 
1959 findings with, the audiologist could not resolve the 
question of whether the Veteran's left ear hearing loss was 
related to service without resorting to speculation.  The 
Board notes that while the audiologist did not offer a 
positive opinion, he also did not rule out the possibility 
that the Veteran's left ear hearing loss is related to his 
service.   

The evidence received into the claims file since January 1981 
is new in the sense that it was not previously before agency 
decision makers and is not cumulative or duplicative of 
evidence previously of record.  The Board also finds that the 
December 2008 audiologist's report acknowledging left ear 
hearing loss a few years after service and not ruling out the 
possibility of a relationship to service, taken along with 
the statements indicating the Veteran's hearing was good 
before service and worse after service, is material for 
purposes of reopening.

The Board points out that, with respect to claims to reopen 
filed prior to August 29, 2001, the evidence to reopen must, 
at a minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the appellant's 
injury or disability," even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156 (2001).  As the Board finds that the 
newly received evidence, discussed above, meets this 
requirement, the Board, in turn, finds that new and material 
evidence to reopen the claim for service connection for left 
ear hearing loss has been received.


ORDER


A January 30, 1981, rating decision that denied service 
connection for bilateral hearing loss did not contain CUE.

As new and material evidence to reopen the claim for service 
connection for left ear hearing loss has been received, to 
this limited extent, the appeal is granted.


REMAND

Unfortunately the Board finds that further RO action on the 
claim for service connection for left ear hearing loss on the 
merits is warranted, even though such will, regrettably, 
further delay an appellate decision on this matter.  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran, who was an artilleryman in the Army, asserts 
that his exposure to loud noise while in service has caused 
the claimed left ear hearing loss.  During an examination in 
connection with his separation from active service in 1954, 
the Veteran's hearing for whispered and spoken voice was 
recorded as 15/15.  The Board notes, however, that the 
absence of in-service evidence of hearing loss is not fatal 
to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

A February 1959 Army Reserve annual physical examination 
report shows left ear hearing loss disability for VA 
purposes.  As noted above, in June 1987 the Veteran had 
surgery performed on his left ear.   

Service connection has already been awarded for right ear 
hearing loss and for tinnitus.  When service connection was 
granted for these conditions in November 2004, the previously 
denied claim for service connection for left ear hearing loss 
was not reopened primarily because an audiologist attributed 
the left ear hearing loss to the left ear surgery rather than 
noise exposure.  Notably, the audiologist made no mention of 
the left ear hearing loss shown in 1959, many years before 
the Veteran's 1987 left ear surgery.  As discussed above, in 
December 2008 an audiologist considered the December 1959 
hearing loss, as well as the left ear surgery, and stated 
that he could not render an opinion as to etiology of the 
left ear hearing loss without resorting to mere speculation.  

Under the circumstances of this case, the Board finds that a 
medical opinion by an appropriate physician-an 
otolaryngologist, or ear, nose and throat (ENT) physician-
would be helpful in resolving the claim for service 
connection.   

To ensure that all due process requirements are met, and that 
the record before the physician is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
Veteran's entire claims file (to include a 
complete copy of this REMAND) to an 
appropriate VA physician-an 
otolaryngologist, or ENT physician-for a 
comprehensive review of the record and an 
opinion as to whether left ear hearing 
loss is related to the Veteran's active 
military service.  

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that left ear hearing 
loss had its onset in or is medically 
related to service.

In rendering the requested opinion, the 
physician must consider and address the 
service treatment records, the reports 
from audiologists dated in June 2004 and 
December 2008, and the February 1959 Army 
Reserve annual physical examination 
report.  

The physician should set forth the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.   

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


